Citation Nr: 0102203	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  96-46 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a chronic liver 
disorder claimed as due to herbicide agents used in Vietnam.

2.  Whether the veteran has submitted new and material 
evidence sufficient to reopen a claim for service connection 
for hepatitis.


REPRESENTATION

Appellant represented by:	Jose Mendez Garcia, Attorney 
at law


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from July 1966 until July 1968.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  In August 1971, the RO denied the claim for service 
connection for hepatitis.

2.  The evidence submitted since the RO's August 1971 
decision either does not bear directly and substantially upon 
the specific matter under consideration, or is cumulative or 
redundant, or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The August 1971 decision of the RO denying service connection 
for hepatitis is final; the additional evidence received 
since the RO's August 1971 decision is not new and material, 
and the veteran's claim for benefits has not been reopened.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.310, 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 1971, the RO denied service connection for 
hepatitis.  The appellant was so notified later that month.  
He did not perfect an appeal to this decision.  As such, the 
veteran's claim may only be reopened and considered on the 
merits if new and material evidence has been submitted.  See 
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a).  Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

Since the August 1971 decision is the last final decision on 
the issue of service connection for a chronic liver disorder, 
the Board shall review the evidence of record at the time of, 
and evidence submitted since, that decision.  The evidence 
previously considered by RO included the veteran's service 
medical records, as well as post service VA clinical reports.  
The service medical records do not show any complaints, 
treatment or diagnoses regarding hepatitis.  

Post service VA clinical records show that the veteran was 
hospitalized between March and May 1971 because of abdominal 
pain and jaundice.  A liver biopsy revealed viral hepatitis.  
It was also noted that the veteran was addicted to heroin.  
On routine examination for diarrhea it was found that he had 
schistoma Mansoni infestation of the bowel.  The diagnoses 
included subacute hepatitis, schistoma Mansoni infestation of 
the bowel and heroin addiction.  The August 1971 VA 
examination report noted a diagnoses of hepatitis, not found 
and schistoma Mansoni infestation of the bowel, not found.

The August 1971 rating action noted that the liver condition 
was of post service origin as there was no evidence of 
hepatitis during service or within a year of discharge from 
the military.  

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and requires a three-
step test.  The first step requires determining whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  Evidence is probative when it "tend[s] 
to prove, or actually prov[es] an issue."  Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing Black's Law Dictionary 
1203 (6th ed. 1990).  Secondly, the evidence must be shown to 
be actually "new," that is, not of record when the last final 
decision denying the claim was made.  See Evans, 9 Vet. App. 
at 283; Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19089 (1990).  New evidence will be presumed 
credible at this point solely for the purpose of determining 
whether a claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If all three tests are satisfied, 
the claim must be reopened.

Records submitted after the August 1971 rating decision 
include duplicate medical records, written statements of the 
veteran, as well as private and VA clinical records.  After a 
review of the record, the Board concludes that this evidence 
is not new and material.  Accordingly, the claim is not 
reopened.

The veteran's written statements regarding hepatitis are more 
specific in regard to his contentions presented in 1971 in 
that he believes that he was exposed to hepatitis through 
untreated bathing water.  Despite the statements of the 
veteran to the effect that hepatitis had its onset during 
service, there is no objective medical evidence showing such.  
I find the absence of medical evidence of hepatitis during 
service or within a reasonable period thereafter in the 
clinical records more probative than the veteran's statements 
in this regard.

The Board also considered the duplicate copies of medical 
records.  Duplicate copies of records previously considered, 
such as the copies of medical records, are not considered 
"new" evidence.  As they have been previously considered, 
they do not add to the evidentiary picture.  

The additional clinical records simply show that the veteran 
is receiving treatment for his hepatic disorder.  Although 
this medical evidence is new, and reports current diagnoses, 
this additional documentation solely addresses the veteran's 
current medical condition, without commenting on any 
etiologic relationship between hepatitis and military 
service.  Not only do the clinical records pertain to 
treatment provided years after separation from active 
service, this evidence does not address or contradict the 
reasoning offered in support of the prior decision.  It has 
no bearing on the issue of service incurrence and therefore, 
is not material.  See Shoop v. Derwinski, 3 Vet. App. 45, 47 
(1992).

As none of the evidence added to the record since the RO's 
1971 decision, either by itself or in the context of all the 
evidence, both old and new, is objective medical evidence 
reflecting a nexus between hepatitis and military service, 
the Board concludes that it does not constitute new and 
material evidence sufficient to reopen the claim for service 
connection.  Therefore, the RO's decision in August 1971 
remains final, and the claim is not reopened.

VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the new and material evidence needed to 
complete his claim.  Graves v. Brown, 8 Vet. App. 522, 525 
(1995).  This obligation depends on the particular facts of 
the case and the extent to which VA has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  
Here, the RO fulfilled its obligation in its rating decision 
and statement of the case in which it informed the veteran of 
the reasons his claim had not been reopened.  38 U.S.C.A. 
§ 5103(a).  Also, by this decision, the Board informs the 
appellant of the type of new and material evidence needed to 
reopen his claim.  Unlike Graves, the appellant in this case 
has not put VA on notice of the existence of specific 
evidence that may be both new and material, and sufficient to 
reopen his claim for service connection.

ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for hepatitis, 
the benefits sought on appeal are denied.


REMAND

In addition to attempting to reopen his claim for service 
connection for hepatitis, the veteran has filed a claim for 
service connection for a chronic liver disorder claimed as 
the result of his exposure to Agent Orange while in the 
Republic of Vietnam.  An August 1996 rating action denied 
service connection for a chronic liver disorder.  There has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, this case is REMANDED for the following:

1.  The RO should take any action 
necessary to comply with Public Law No. 
106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 
2096).

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement (NOD) 
has been filed, remains denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  If an examination is scheduled, the 
veteran is notified that it is his responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

 


